Bloodworth, J.
1. Even if the charge of the court complained of in reference to the burden of proof was erroneous, it was harmless, as there was direct and positive evidence that the “stuff” possessed and sold by the accused was rye whisky.
2. No error appears in the excerpts from the charge complained of in ground 6 of the motion for a new trial. Brooks v. State, 19 Ga. App. 46 (9).
3. The excerpt in ground 7 of the motion states a correct proposition of law. If a fuller charge on the subject was desired, a proper and timely written request therefor, as provided by the statute, should have been made.
4. The evidence authorized the verdict.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.

3. (Ground 6) “The credibility of a witness is a matter solely for the jury, but the jury should not disregard testimony of a witness simply /because he is a colored man; it is as possible for a person of the colored race to tell the truth as any one else, and it is not against his credibility that he is a colored man.” It was contended that this instruction was argumentative, and that it expressed or, intimated an opinion, or suggested to the jury that the State’s main witness, a colored man, was telling the truth.
3. (Ground 7) “You can look to the evidence and see if a witness has been impeached, and ascertain if there is any corroboration of his testimony. If a witness has been impeached, and there is no corroboration of his testimony, his testimony should be disregarded; but even if a witness has been impeached by the rules laid down by law, if it has been established that he is unworthy of belief by the rules laid down by law, if there is corroboration.of his testimony, it is within the province of the jury to believe him.” It was contended that this extract from the charge did not set forth the correct rule of law as to the-credit to be given to an impeached witness, and was misleading and confusing.
Shelby .Myriclc, for plaintiff in error.
Walter G. Hartridge, solicitor-general, contra.